DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Shane K. Jensen on 02/22/2021.

	Claims:
4.	Please replace independent claim 1 as follows:

1.
--
(Currently Amended) A liquid ejecting head comprising: 
 	a plurality of nozzles that eject a liquid along a first axis; 
 	a row of individual flow paths that includes a plurality of individual flow paths arranged in parallel along a second axis orthogonal to the first axis when viewed in a direction of the first axis; and 
 	a common liquid chamber that is commonly in communication with the plurality of individual flow paths, wherein 

 	a position of a first opening that is a connection port between the common liquid chamber and the first individual flow path and a position of a second opening that is a connection port between the common liquid chamber and the second individual flow path are different in the direction of the first axis, 
 	a first nozzle is provided in the first individual flow path, [[
 	a second nozzle is provided in the second individual flow path, wherein 
 	the first opening is directly connected to a pressure chamber of the liquid ejecting head and 
 	the second opening is not directly connected to a pressure chamber of the liquid ejecting head.
--

5.	Please cancel claims 5-12.

Allowable Subject Matter
6.	The following is an examiner’s statement of reasons for allowance: 
 	The Applicant disclosed a liquid ejecting head comprising: 
 	a plurality of nozzles that eject a liquid along a first axis; 
 	a row of individual flow paths that includes a plurality of individual flow paths arranged in parallel along a second axis orthogonal to the first axis when viewed in a direction of the first axis; and 
 	a common liquid chamber that is commonly in communication with the plurality of individual flow paths, wherein 

 	a position of a first opening that is a connection port between the common liquid chamber and the first individual flow path and a position of a second opening that is a connection port between the common liquid chamber and the second individual flow path are different in the direction of the first axis, 
 	a first nozzle is provided in the first individual flow path,
 	a second nozzle is provided in the second individual flow path, wherein 
 	the first opening is directly connected to a pressure chamber of the liquid ejecting head and the second opening is not directly connected to a pressure chamber of the liquid ejecting head.

7.	U.S. Patent application publication number 2010/0238238 to Yamamoto disclosed a similar invention in Figs. 3, 4 and 5. Unlike in the instant application, Yamamoto is silent about “wherein the first opening is directly connected to a pressure chamber of the liquid ejecting head and the second opening is not directly connected to a pressure chamber of the liquid ejecting head”.

8.	U.S. Patent number 5,790,152 to Harrington also disclosed a similar invention in Fig. 2. Unlike in the instant application, Harrington is also silent about “a position of a first opening that is a connection port between the common liquid chamber and the first individual flow path and a position of a second opening that is a connection port between the common liquid chamber and the second individual flow path are different in the direction of the first axis, a first nozzle is provided in the first individual flow path, a second nozzle is provided in the second individual flow path, wherein the first opening is directly connected to a pressure chamber of the liquid 

9.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/YAOVI M AMEH/Primary Examiner, Art Unit 2853